   Case 3:21-cv-01125-GCS Document 1 Filed 09/13/21 Page 1 of 8 Page ID #1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,               )
                                        )
            Plaintiff,                  )             Civil Action No. 3:21-cv-1125
                                        )
            v.                          )
                                        )
INGRAM BARGE COMPANY LLC;               )
INGRAM MARINE GROUP;                    )
THE M/V R. CLAYTON MCWHORTER;           )
ING5801, IB1200, IN085141, TI3894,      )
IN995412, ING096041, ING4791, IN096076, )
IN164481, IN075046, IN085057, AND       )
IN075184                                )
                                        )
            Defendants.                 )


   UNITED STATES OF AMERICA’S VERIFIED ADMIRALTY COMPLAINT

      The United States of America (“United States”), for its Verified Complaint against

Ingram Barge Company LLC and Ingram Marine Group (collectively “Ingram”), in

personam, the M/V R. Clayton McWhorter, in rem, and barges, ING5801, IB1200,

IN085141, TI3894, IN995412, IN096041, ING4791, IN096076, IN164481, IN075046,

IN085057, and IN075184 (collectively referred to as “the Ingram barges”), in rem, alleges

as follows:

                                    Nature of the Action
      1. This is an admiralty or maritime claim within the meaning of Rule 9(h) of the

Federal Rules of Civil Procedure.

      2. The United States brings this action against Ingram, the M/V R. Clayton

McWhorter, and the Ingram barges to recover the costs of repairing damage to a
    Case 3:21-cv-01125-GCS Document 1 Filed 09/13/21 Page 2 of 8 Page ID #2



navigational structure owned by the United States.

       3. The United States asserts claims in this case under the general maritime law

and the Rivers and Harbors Act (RHA), 33 U.S.C. §§ 401-476.

                                   Jurisdiction and Venue

       4. The United States is authorized to file this suit by 28 U.S.C. § 1345.

       5. This Court has jurisdiction over the subject matter and the parties in

accordance with 28 U.S.C. §§ 1331, 1333, and 1345.

       6. Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) because it is the

judicial district in which a substantial part of the events or omissions giving rise to the

claim occurred.

                                             Facts

        7. Plaintiff United States is a sovereign nation authorized to sue under 28 U.S.C.§

1345 (United States as Plaintiff). The United States Army Corps of Engineers is an agency

of the United States.

       8. The Melvin Price Locks and Dam is a navigation structure located on the

Mississippi River near Alton, Illinois. The Melvin Price Locks and Dam is within the

geographic boundaries of this District.

       9. At all relevant times, the United States owned and operated, through the United

States Army Corps of Engineers, the Melvin Price Locks and Dam.

       10. At all relevant times, Ingram Barge Company LLC and Ingram Marine Group,

Tennessee corporations, owned, operated, chartered, managed, or controlled the M/V R.

Clayton McWhorter and the Ingram barges. The M/V R. Clayton McWhorter and the

                                                2
    Case 3:21-cv-01125-GCS Document 1 Filed 09/13/21 Page 3 of 8 Page ID #3



Ingram barges were within the boundaries of this District at all material times.

       11. Ingram uses the M/V R. Clayton McWhorter to tow barges on the inland

waters of the United States, including the Upper Mississippi River.

       12. On July 17, 2018, the M/V R. Clayton McWhorter and the Ingram barges

were southbound on the Mississippi River. As the M/V R. Clayton McWhorter and

Ingram barges approached the Melvin Price Locks and Dam’s auxiliary lock chamber at

about 11:00 a.m., the pilot was unable to control the vessel and its tow and struck the

long wall at the facility. The wires connecting the M/V R. Clayton McWhorter and its

tow parted, and the lead six barges struck the upstream auxiliary lock’s miter gate while

in the closed position.

       13. The Melvin Price Locks and Dam’s auxiliary lock miter gate was

damaged as a result of the allision with the M/V R. Clayton McWhorter and the Ingram

barges.

   Count I - Claim Against Ingram Barge Company LLC, Ingram Marine Group,
  the M/V R. Clayton McWhorter, and the Ingram barges for Negligence Under the
                              General Maritime Law

       14. The United States incorporates by reference Paragraphs 1 through 13 of this

Complaint.

       15. The accident and resulting damage to the Melvin Price Locks and Dam’s

auxiliary lock miter gate were proximately caused by the negligence and other fault of

Ingram and their employees, including, but not limited to, the crew of the M/V R. Clayton

McWhorter, and/or by the negligence and other fault of contractors and/or subsidiaries of

one or more of Ingram, and/or by the unseaworthiness of the M/V R. Clayton McWhorter,

                                              3
    Case 3:21-cv-01125-GCS Document 1 Filed 09/13/21 Page 4 of 8 Page ID #4



all of which were in the privity and knowledge of Ingram, and which negligence and other

fault included, but was not limited to:

       A. The failure of the captain and crew of the M/V R. Clayton McWhorter to

exercise reasonable care in the operation of the vessel;

       B. The failure of the captain and crew of the M/V R. Clayton McWhorter to

properly navigate and control the vessel;

       C. The failure of the captain and crew of the M/V R. Clayton McWhorter to keep

a proper lookout;

       D. The failure of the captain and crew of the M/V R. Clayton McWhorter to

maintain a safe distance from the Melvin Price Locks and Dam;

       E. The failure of the captain and crew of the M/V R. Clayton McWhorter to

safely navigate past the Melvin Price Locks and Dam;

       F. The failure of the captain and crew of the M/V R. Clayton McWhorter to take

the necessary evasive maneuvers to avoid allision with the Melvin Price Locks and Dam’s

auxiliary lock miter gate;

       G. Operating the M/V R. Clayton McWhorter in a negligent and/or unseaworthy

manner;

       H. Operating the M/V R. Clayton McWhorter without a properly trained and

competent crew;

       I. Failing to ensure that the M/V R. Clayton McWhorter was in all respects fit

and seaworthy for its intended purpose and use;

       J. Failing to properly vet and investigate the fitness of the pilot; and

                                               4
    Case 3:21-cv-01125-GCS Document 1 Filed 09/13/21 Page 5 of 8 Page ID #5



       K. Other acts of negligence and/or fault, and/or unseaworthiness, to be established

at the trial of this matter.

       16. Based on currently available information, it is estimated that the cost of

repairing the damage to the Melvin Price Locks and Dam’s auxiliary lock miter gate

proximately caused by the negligence and other fault of Ingram, the M/V R. Clayton

McWhorter, and the Ingram barges, including interest and penalties, totals approximately

$3,044,156.44.

 Count II – Claim Against Ingram Barge Company LLC, Ingram Marine Group, the
  M/V R. Clayton McWhorter and the Ingram barges for Strict Liability Under the
                              Rivers and Harbors Act

       17. The United States incorporates by reference Paragraphs 1 through 16 of this

Complaint.

       18. The Melvin Price Locks and Dam is a public work built and maintained for the

preservation and improvement of the navigable waters of the United States within the

meaning of the RHA, 33 U.S.C. § 408.

       19. Ingram, as owner and operator of the M/V R. Clayton McWhorter, and the

Ingram barges, is a “person” within the meaning of the Rivers and Harbors Act, as

amended, 33 U.S.C. § 408.

       20. The Upper Mississippi River in the vicinity of the Melvin Price Locks and

Dam is a navigable water of the United States within the meaning of 33 U.S.C. § 408.

       21. At all material times, the M/V R. Clayton McWhorter and the Ingram

barges it towed were vessels “used and employed” within the meaning of 33 U.S.C. § 412.



                                              5
    Case 3:21-cv-01125-GCS Document 1 Filed 09/13/21 Page 6 of 8 Page ID #6



       22. Under the RHA, 33 U.S.C. §§ 408 and 412, Ingram Barge Company LLC,

Ingram Marine Group, the M/V R. Clayton McWhorter, and the Ingram barges are strictly

liable, and jointly and severally liable, to the United States for the full costs to repair the

damage to the Mel Price Locks and Dam’s auxiliary lock miter gate proximately caused by

the Accident.

       23. Based on currently available information, it is estimated that the cost of

repairing the damage to the Melvin Price Locks and Dam’s auxiliary lock miter gate

proximately caused by the allision, including interest and penalties, totals approximately

$3,044,156.44.

       WHEREFORE, the United States prays that a judgment be entered in its favor

against Ingram Barge Company LLC and Ingram Marine Group, in personam, the M/V R.

Clayton McWhorter, in rem, and Ingram’s barges ING5801, IB1200, IN085141, TI3894,

IN995412, IN096041, ING4791, IN096076, IN164481, IN075046, IN085057, and

IN075184, in rem, jointly and severally, for the total amount of the United States’ damages

proximately caused by the accident, plus interest and costs, and for such other relief as the

Court deems proper.

Dated: September 13, 2021

                                            Respectfully submitted,

                                            BRIAN M. BOYNTON
                                            Acting Assistant Attorney General, Civil Division

                                            STEVEN D. WEINHOEFT
                                            United States Attorney



                                                 6
Case 3:21-cv-01125-GCS Document 1 Filed 09/13/21 Page 7 of 8 Page ID #7



                               /s/ Jessica G. Sullivan
                               JESSICA G. SULLIVAN
                               Trial Attorney
                               United States Department of Justice
                               Civil Division, Torts Branch
                               Post Office Box 14271
                               Washington, DC 20044-4271
                               Telephone: (202)616-4044
                               Facsimile: (202) 616-4002
                               Email: jessica.sullivan@usdoj.gov

                               Attorneys for the United States




                                   7
   Case 3:21-cv-01125-GCS Document 1 Filed 09/13/21 Page 8 of 8 Page ID #8



                                     VERIFICATION

       Based upon information officially furnished to me, I declare under penalty of

perjury, in accordance with 28 U.S.C. § 1746, that the foregoing is true and correct.

Executed on September 13, 2021.

                                                  /s/ Jessica G. Sullivan
                                                  JESSICA G. SULLIVAN
                                                  Trial Attorney
                                                  U.S. Department of Justice
                                                  Torts Branch, Civil Division




                                              8
